Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 6, 2021

                                     No. 04-20-00579-CV

             R&S GROUP, LLC D/B/A RIGHT SOURCE CONSTRUCTION,
                                   Appellant

                                              v.

                        SCOTTSDALE INSURANCE COMPANY,
                                    Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2018CV05292
                       Honorable David J. Rodriguez, Judge Presiding

                                           ORDER

       This appeal is DISMISSED. Appellee shall recover any costs incurred for this appeal from
appellant.

       It is so ORDERED on January 6, 2021.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2021.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court